Citation Nr: 0015860	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury.

2.  Entitlement to service connection for the residuals of a 
back injury.

3.  Entitlement to service connection for the residuals of an 
injury to the right lower extremity, to include the knee and 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran served on active duty from June 1986 to 
March 1988. 

In addition, in the substantive appeal, the veteran noted he 
was appealing a claim of service connection for the residuals 
of injuries to both lower extremities.  However, it does not 
appear that the issue of service connection for the residuals 
of an injury to the left lower extremity has been developed 
and/or adjudicated by the RO.  As such, the issue of 
entitlement to service connection for the residuals of an 
injury to the left lower extremity is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There is no medical evidence that establishes a causal 
nexus between the veteran's current neck disorder and his 
military service.

2.  The veteran's claim of entitlement to service connection 
for the residuals of a back injury is plausible, one which is 
meritorious on its own or capable of substantiation.

3.  There is no medical evidence that establishes a causal 
nexus between the veteran's current right lower extremity 
disorder and his military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for the residuals of a neck injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for the 
residuals of a back injury is well grounded.  38 U.S.C.A. § 
5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for the residuals of an injury to the right lower extremity, 
to include the knee and foot, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be allowed on a presumptive basis 
for certain diseases, such as arthritis, if they become 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

II.  The Residuals of a Neck Injury.

With respect to the evidence of record, the veteran's service 
medical records are negative for evidence showing any 
treatment for neck problems or complaints.  The post service 
medical evidence includes a July 1997 VA examination report 
showing the veteran had full forward neck flexion to 45 
degrees with substantial complaints of pain and grimacing, 
hyperextension limited to 25 degrees, lateral bending to 25 
degrees bilaterally, and rotation to 40 degrees with pain.  
And, upon x-ray examination, the veteran was found to have a 
normal cervical spine.  

Medical records from the Lexington VA Medical Center (VAMC) 
dated from May 1995 to April 1999 describe the treatment the 
veteran received for various health problems, including 
complaints of neck pain.  Specifically, the Board notes these 
records include May 1997 notations showing the veteran 
reported chronic neck pain secondary to trauma, and October 
1997 notations showing the veteran was prescribed Percocet 
for treatment of degenerative joint disease of the neck and 
lumbosacral spine.  As well, September 1998 notations show 
that, upon CT scan examination of the veteran's cervical 
spine, he did not present evidence of fracture or 
dislocation, but had degenerative foraminal narrowing.  

Moreover, records received from the Morgan County Appalachian 
Regional Hospital list charges billed to the veteran for 
various services he received from October 1993 to November 
1998, without specifying the disorder/complaints that were 
treated with such services.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
current neck disorder is related to his active service.  
Specifically, his service medical records are negative for 
any evidence of neck complaints or treatment/examination 
during his active service.  As well, he has not provided any 
medical evidence suggesting that his current neck disorder, 
including degenerative joint disease of the cervical spine, 
was incurred during his service.  38 U.S.C.A. § 1131 (West 
1991).  The veteran has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between the currently claimed neck 
disorder and his period of service.  A well-grounded claim 
must be supported by evidence, not merely allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Furthermore, the Board finds that the evidence does not show 
the veteran's degenerative joint disease of the cervical 
spine became manifest to a compensable degree within a one 
year period of his discharge from service, and thus, he is 
unable to establish a well-grounded claim by the use of a 
legal presumption.  See 38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  As a matter of 
fact, the first evidence of degenerative joint disease is 
found in the 1997 notations from the Lexington VAMC and the 
1997 VA examination report discussed above, which are dated 
about eight or nine years after the veteran's discharge from 
service.

Thus, in the absence of competent medical evidence to support 
the claim of service connection for the residuals of a neck 
injury, the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
thus, the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991).

III.  The Residuals of a Back Injury.

The service medical records contain July 1987 notations 
indicating the veteran complained of occasional sharp back 
pain.  The notations also show the veteran may have injured 
himself when he fell off of a fuel truck.  At that time, he 
had 90 degrees of flexion, and 20 degrees of extension of the 
back.

The post service medical evidence includes medical records 
from Dr. Aragon from the Appalachian Regional Healthcare, 
Inc., dated from September 1992 to May 1997; the Lexington VA 
Medical Center (VAMC) dated from May 1995 to April 1999; the 
Huntington VAMC dated from May 1988 to October 1996; the 
Morgan County Appalachian Regional Hospital dated from 
October 1993 to November 1998; the Morehead Clinic dated from 
September 1990 to February 1995; Dr. James Frederick dated 
from July 1991 to February 1999; the St. Claire Medical 
Center from November 1998 to December 1998; and a July 1997 
VA examination report.  There records basically describe the 
treatment the veteran has received over time for various 
health problems including, but not limited to, low back pain, 
lumbosacral strain, and degenerative lumbar osteoarthritis.

Specifically, the Board notes that May 1988 notations from 
the Huntington VAMC note the veteran was diagnosed with 
lumbosacral strain.  February 1993 notations from Dr. Aragon 
diagnose the veteran with degenerative lumbar osteoarthritis.  
May 1997 notations from the Lexington VAMC indicate the 
veteran complained of chronic low back pain secondary to 
trauma.  And, more importantly, the July 1997 VA examination 
report indicates the veteran's diagnosis was service injury 
to the thoracic, lumbar and sacral spine. 

After a review of the evidence, the Board finds that the July 
1997 VA examination report tends to indicate that the 
veteran's current back complaints/disorder is linked to his 
in-service back injury.  See V. Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000).  As such, the July 1997 VA 
examination report provides the necessary medical nexus 
between the veteran's current back disorder(s) and his 
service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Therefore, the veteran's claim of service connection 
for the residuals of a back injury is plausible, or 
meritorious on its own or capable of substantiation; and, the 
claim is well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  However, as the 
Board deems that additional development is necessary prior to 
final adjudication on the merits, the veteran's claim is 
remanded to the RO for such development.

IV.  The Residuals of an Injury to the Right Lower Extremity,
to Include the Knee and Foot.

The service medical records contain July 1987 notations 
indicating the veteran stepped off of a truck on his right 
leg/foot and complained of increased tenderness in the 
superior/lateral right knee, and right foot tenderness at the 
first, second and third metatarsophalangeal joints.  However, 
upon examination, he had no deformity of the right knee, and 
had a full range of motion.

The post service medical evidence includes medical records 
from Dr. James Frederick dated from July 1991 to February 
1999.  These records describe the treatment the veteran 
received for various health problems, including right foot 
pain.  Specifically, the Board notes that these records 
include a February 1997 radiology report from the Appalachian 
Regional Healthcare, Inc., noting that the veteran had a 
clinical history of pain in the right foot secondary to 
playing football, and that his diagnosis was minimal soft 
tissue swelling in the dorsal aspect of the right foot. 

A July 1997 VA examination report reveals the veteran walked 
with a limp and pain, favoring his left lower extremity.  His 
right foot had normal dorsiflexion and plantar flexion, and 
all maneuvers against resistance were performed well.  And, 
upon x-ray examination, he presented evidence of a normal 
right foot and right ankle. 

Lastly, records received from the Morgan County Appalachian 
Regional Hospital list charges billed to the veteran for 
various services he received from October 1993 to November 
1998, without specifying the disorder/complaints that were 
being treated with such services.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
current right lower extremity disorder is related to any in-
service symptomatology, or is otherwise related to his active 
service.  Specifically, the Board acknowledges that the 
veteran was treated for complaints of pain of the right lower 
extremity during his active service.  However, the medical 
evidence submitted does not show that his current right leg 
disorder/symptomatology was incurred during service, is 
related to his in-service symptomatology, or is otherwise 
related to his active service.  38 U.S.C.A. § 1131 (West 
1991).  As such, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus between the currently claimed 
residuals of an injury to the right lower extremity, to 
include the knee and foot, and his period of service.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Furthermore, the Board finds that the evidence does not show 
the veteran has developed arthritis in the right knee or 
right foot, which became manifest to a compensable degree 
within a one year period of his discharge from service, and 
thus, the veteran is unable to establish a well-grounded 
claim by the use of a legal presumption.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Thus, in the absence of competent medical evidence to support 
the claim of service connection for the residuals of an 
injury to the right lower extremity, to include the knee and 
foot, the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
thus, the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991).

V.  Conclusion.

In arriving at the above conclusions, the Board took into 
considerations the various statements by the veteran and his 
representative, via correspondence and during the January 
1999 RO hearing, tending to link his current claimed 
disorders to his period of service.  However, while the Board 
acknowledges the sincerity of these statements, the Board 
notes that the veteran and his representative are laypersons, 
and thus, not qualified to offer a medical opinion regarding 
the existence of a disability or as to the etiology of any 
such disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit, supra, in which the Court held that 
a veteran does not meet the burden of presenting evidence of 
a well-grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer such medical opinions).

The Board notes that as the veteran has failed to meet his 
initial burden of submitting evidence which would well ground 
his claims of service connection, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claims.  See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
"well grounded" claim, and thus, there is nothing in the 
text of section 5107 to suggest that the VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.

The Board acknowledges that the claims file contains evidence 
that may indicate the veteran is receiving Social Security 
Administration (SSA) benefits.  In this regard, while the 
record does not contain copies of any records that the SSA 
may have, a remand to secure them is unnecessary as their 
production would, at most, only serve to support the 
veteran's contention that he currently suffers from 
disabilities of the cervical spine and the right lower 
extremity, but would still not demonstrate that there is a 
nexus, or causal relationship, between any present disability 
and service.  The veteran's claim has been denied because he 
has failed to provide competent medical evidence that there 
is a link between any diagnosed disorder of the neck and/or 
right lower extremity, and his military service.  
Furthermore, there is no indication that the SSA records 
contain information relevant to these issues or even that the 
SSA award was based on any of the claimed disabilities.  More 
importantly, the veteran has not identified the SSA records 
as pertinent to his claims.  Therefore, the Board has 
determined that securing any SSA records would not add 
pertinent evidence, and the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  As the 
claims file does not contain any indication that the 
veteran's SSA records, if obtained by the VA, would support a 
conclusion that the veteran's neck and/or right lower 
extremity disorders are related to his period of active 
service, the VA is under no duty to obtain such records.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Moreover, the Board notes that the record contains evidence 
that the veteran listed the names of various private health 
care providers that had examined/treated him over time, 
including Dr. Wright, Dr. Scott, and Dr. Picon.  In this 
regard, the Board observes that the medical records from 
these health care providers are not contained in the present 
record, and suggests to the veteran that he may wish to 
submit such private records as they may assist him in well 
grounding his claims of service connection for the residuals 
of a neck injury and the residuals of an injury to the right 
lower extremity, to include the knee and foot.  See 
38 U.S.C.A. § 5103 (West 1991); see generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims of service connection, and the reasons for which his 
claims failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the residuals of a neck injury is 
denied. 

The claim of entitlement to service connection for the 
residuals of a back injury is well grounded; the appeal is 
granted to this extent only.

Evidence of a well-grounded claim not having been submitted, 
service connection for the residuals of an injury to the 
right lower extremity, to include the knee and foot, is 
denied. 


REMAND

Having found that the veteran's claim of service connection 
for the residuals of a back injury is well grounded, the 
Board next must determine whether the duty to assist has been 
met by the Board before reaching the merits of the veteran's 
claim.  See 38 U.S.C.A. § 5107(a).  Based on a review of the 
record, however, the Board finds that further development of 
the veteran's claim is necessary prior to final adjudication 
and that the claim must be remanded to the RO for such 
development.  

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  

After a claim is determined to be well grounded, the veteran 
may be considered for a VA examination, pursuant to 38 C.F.R. 
§ 3.326 (1999); see Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  And, in this case, the Board is not satisfied that 
the evidence clearly shows the veteran's physical complaints 
regarding his back are disabilities of service origin.  See 
38 U.S.C.A. §§ 1131.  Specifically, the Board notes that the 
July 1997 VA examination report contains a diagnosis of 
service injury to the thoracic, lumbar and sacral spine; 
however, this examination lacks any further comments by the 
examiner as to how he arrived at this diagnosis.  See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence)

In this regard, the law is clear that, if the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, given that the 
veteran has presented evidence in this case with a possible 
nexus between a service injury and the currently claimed back 
disorder; and in order to afford the veteran due process of 
law, additional development of the record is necessary prior 
to a review of the merits of the veteran's claim.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist to determine the 
nature, extent and etiology of the 
veteran's back disorder.  All indicated 
studies should be performed, and the 
claims folder must be made available to 
the examiner for review.  Based upon the 
examination results, a review of the 
claims folder, and consideration of the 
veteran's medical history, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's present back disorder is 
related to his in-service back injury, 
or is otherwise related to his active 
service.  The examiner must include the 
complete rationale for all opinions and 
conclusions expressed. 

2.  Thereafter, upon ensuring that the 
directives of this remand have been 
fully satisfied, the RO should 
adjudicate the issue of entitlement to 
service connection for the residuals of 
a back injury.  In making this 
determination, the RO should review all 
the relevant evidence in the claims 
file.  If this determination remains 
unfavorable to the veteran, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity 
to respond.





The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

